Citation Nr: 1446723	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obesity, claimed as secondary to service-connected knee conditions.

2.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to obesity.

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected knee conditions. 


REPRESENTATION

Appellant represented by:	Michael Lopez Jr.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran requested a hearing before a Member of the Board in connection with his claim.  In September 2014, the Veteran withdrew this hearing request.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2014).

The Veteran contends that hypertension is due to his service-connected knee conditions.  Specifically, he asserts in his May 2010 notice of disagreement, and in October 2009 and August 2010 statements, that chronic knee pain caused or aggravated his hypertension.  He was diagnosed with hypertension in February 2008.  He was provided a VA examination in November 2009.  Although the examiner was asked to provide an opinion as to the relationship between hypertension and left knee pain, the examiner's opinion focused on whether the left knee caused obesity and whether that obesity caused hypertension and obstructive sleep apnea.  The opinion did not address the argument that pain, rather than obesity, caused his hypertension.  

In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran claims that his hypertension medication has caused his obesity and the obesity subsequently caused his sleep apnea.  Accordingly, the Veteran's claims for service connection for obesity and sleep apnea are inextricably intertwined with the issue of entitlement to service connection for hypertension.  Therefore, the Board may not properly review the veteran's claims for obesity and sleep apnea until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim of entitlement to hypertension. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or, alternatively, permanently aggravated by, chronic pain due to the Veteran's service-connected knee conditions.

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  After any additional development deemed necessary, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).




